Citation Nr: 0510635	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  95-09 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the left knee, currently rated at 30 percent.

2.  Entitlement to an increased rating for lumbar 
spondylosis, currently rated at 10 percent.


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from July1979 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied increased ratings for 
internal derangement of the left knee, currently rated at 30 
percent, and lumbar spondylosis, currently rated at 10 
percent.

During the pendancy of this appeal, in December 2000, the 
veteran was tried, convicted, and received a life sentence 
without possibility of parole.

In February 2003, AMVETS requested cancellation of the Power 
of Attorney as the 
the veteran's accredited representative, following 
notification to the veteran as to the reason of the 
revocation.

In May 2003, the Board REMANDED the appeal to the RO via the 
Appeals Management Center (AMC) for notification and 
development in accordance with the provisions of the Veteran 
Claims Assistance Act of 2000 (VCAA).

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In May 2003, the Board directed the RO to make arrangements 
with the appropriate
VA medical facility, "or should the veteran still be 
incarcerated, with the appropriate correction institution," 
for the veteran to be afforded an orthopedic examination with 
respect to his claims for increased ratings for his left knee 
and lumbar spine.

The VA scheduled the veteran for an examination at a VA 
medical center, notwithstanding the fact that he was still 
incarcerated.  No notification letter was sent to the 
veteran, rather, it was sent to the local AMVETS office, 
notwithstanding the fact that AMVETS had revoked power of 
attorney to act on the veteran's behalf some three months 
previously.

When the veteran failed to show for his scheduled 
examination, VA cancelled the request for examination.

In July 2004, the RO issued a supplemental statement of the 
case (SSOC) denying the claims for increase because the 
veteran had failed to report for a scheduled examination.  
There is no evidence of record indicating that the RO made 
any attempt to notify the veteran at his prison address of 
the scheduled examination, nor is there any evidence of 
record indicating that the RO made any attempt to arrange for 
an examination through the correction institution where the 
veteran was incarcerated. 

The Board hasidentified a need for a current examination and 
directed the RO to arrange for such an examination to 
determine the current nature and extent of the veteran's 
service-connected disabilities.  Incarcerated veterans are 
entitled to the same care and consideration as any other 
veteran, and assistance must be tailored to the peculiar 
circumstances of their confinement.  Bolton v. Brown, 8 Vet. 
App. 185, 191 (1995).  VA has not fulfilled its statutory 
duty to assist the veteran in establishing his claims for 
increased ratings by conducting, or arranging for, a current 
medical examination. The Board acknowledges that it should 
have recognized the above deficiencies at the time of the May 
2003 remand.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all 
notice and duty to assist 
requirements set forth in the VCAA 
have been met.  Arrangements should 
be made with the appropriate 
correction institution for the 
veteran to be afforded an orthopedic 
examination to show the nature and 
extent of his service-connected 
internal derangement of the left 
knee and lumbar spondylosis.

2.  Both the claims file and the 
prior Board request for physical 
examination must be made available 
to, and be reviewed by, the 
examining physician in conjunction 
with the examination.  The examining 
physician should be informed of the 
changes in the rating schedule with 
respect to diseases and injuries of 
the spine and asked to evaluate the 
veteran's lumbar spondylosis under 
both the old and new criteria.  The 
examining physician should address 
all issues raised in the previous 
Board request for examination.  A 
complete, written rationale must be 
provided for all conclusions and 
opinions. 
	
3.  After ensuring that all 
requested development has been 
accomplished to the extent possible 
in accordance with the instructions 
above, the RO should readjudicate 
the claims under all applicable 
rating criteria, new and old. All 
attempts to schedule the veteran for 
the requested examination should be 
documented.

4.  If any of the benefits sought on 
appeal remain denied, the veteran 
should be provided with an SSOC.  
The SSOC should contain notice of 
all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issues, and the revised 
regulatory criteria for each of his 
service-connected disabilities.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


